Citation Nr: 0310920	
Decision Date: 06/02/03    Archive Date: 06/10/03

DOCKET NO.  97-28 790	)	DATE
	)
	)

Received on appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida 


THE ISSUES

1.  Entitlement to a compensable rating for left hip 
bursitis.

2.  Entitlement to a compensable rating for a left knee 
disability.

3.  Entitlement to an increased rating in excess of 10 
percent for residuals of a left ankle avulsion fracture.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The veteran served on active duty from February 1973 to 
August 1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado (Denver RO).  Subsequently, the case was 
transferred to the St. Petersburg, Florida Regional Office 
(St. Petersburg RO).

In February 2001, the Board remanded to case to the Denver RO 
so that the claims file could be transferred to the St. 
Petersburg RO and a Travel Board could be scheduled.  In 
January 2002, the veteran testified before the undersigned 
Veterans Law Judge at the St. Petersburg RO.  A copy of the 
hearing transcript has been associated with claims file.  

In November 2002, the Board notified the veteran that it had 
obtained copies of VA medical records from November 1996 to 
the present and a September 2002 VA examination report and 
gave him 60 days to submit additional evidence pursuant to 
38 C.F.R. § 20.903 (2002).  The case is now before the Board 
for additional appellate consideration.


REMAND

During the pendency of this appeal, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002).  In substance, the VCAA provides that 
VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate his or her claim 
for benefits under the laws administered by VA.  In pertinent 
part, this law redefines the obligations of VA with respect 
to the duty to assist.  The provisions of the VCAA apply to 
all claims for VA benefits, to include claims involving 
entitlement to increased ratings.

VA issued regulations to implement the VCAA in August 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).  The 
amendments became effective on November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a), which became effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. 
§ 3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 
38 C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions 
of this rule merely implement the VCAA, and do not provide 
any rights other than those provided in the VCAA."  66 Fed. 
Reg. 45,629.  Accordingly, where the record demonstrates that 
the statutory mandates have been satisfied, the regulatory 
provisions are likewise satisfied.  

Pursuant to the VCAA, VA first has a duty to notify the 
appellant and his representative of any information and 
evidence necessary to substantiate his claim for VA benefits.  
See generally 38 U.S.C.A. §§ 5102, 5103 (West 2002); 66 Fed. 
Reg. 45,620, 45,630 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. § 3.159(b)).  Further, the VA has a duty to assist 
the appellant in obtaining evidence necessary to substantiate 
his claim, although the ultimate responsibility for 
furnishing evidence rests with the appellant.  See 
38 U.S.C.A. § 5103A (West 2002); 66 Fed. Reg. 46,620, 45,630 
(Aug. 29, 2001) (codified as amended at 38 C.F.R. 
§ 3.159(c)).  In the present case, the Board finds that VA's 
redefined duties to notify and assist a claimant, as set 
forth in the VCAA, have not been fulfilled regarding the 
issues addressed in this remand.  See Disabled American 
Veterans v. Sec'y of Veterans Affairs, Nos. 02-7304, -7305, -
7316, 2003 U.S. App. LEXIS 8275 (Fed. Cir. May 1, 2003).  For 
the below described reasons, the case is remanded to the RO 
for additional development. 

The Board notes that the claims file is devoid of evidence 
reflecting that the appellant has been provided with specific 
information concerning the VCAA.  As such, the RO must 
provide the appellant with such information, as required by 
law.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2002); 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended at 38 
C.F.R. § 3.102, 3.156(a), 3.159 and 3.326(a)).

The Board also observes that the duty to assist includes 
providing a VA medical examination or a medical opinion when 
necessary for an adequate determination.  The veteran will be 
scheduled for VA orthopedic examination.  It would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time without compliance 
with the notice and duty to assist provisions of the VCAA.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  Therefore, for 
these reasons, a remand is required.

In compliance with the VCAA, the Board finds that the case 
must be REMANDED to the RO for further development:

1.  The RO should ensure, for the issues 
on appeal, compliance with the duty to 
assist, documentation and notification 
requirements set forth in the Veterans 
Claims Assistance Act of 2000 (VCAA), 
specifically including all provisions 
under 38 U.S.C.A. §§ 5102, 5103, 5103A 
(West 2002); 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (codified as amended at 38 
C.F.R. § 3.102, 3.156(a), 3.159 and 
3.326(a)).  The claims file must include 
documentation that the RO has complied 
with the VA's redefined duties to notify 
and assist a claimant, as set forth in 
the VCAA.

2.  After completion of 1 above, the RO 
should make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded an orthopedic 
examination to assess the nature and 
severity of the veteran's service-
connected disabilities at issue: left hip 
bursitis and left knee and ankle 
disorders.  The claims file and treatment 
records must be made available to, and be 
reviewed by, the examiner in connection 
with the examination, and the examination 
report should so indicate.   The examiner 
should perform any tests or studies 
deemed necessary for an accurate 
assessment, including X-ray examination 
and range of motion studies expressed in 
degrees.  The orthopedic examiner also 
should determine whether the veteran has 
arthritis of the left hip, knee and ankle 
and whether it is due to the veteran's 
service-connected disorder(s).  If range 
of motion studies demonstrate any 
limitation of motion, the examiner should 
discuss whether the limitation might be 
objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory 
evidence of painful motion.  The examiner 
should specify any anatomical damage, and 
describe any functional loss, including 
the inability to perform normal working 
movements with normal excursion, 
strength, speed, coordination, and 
endurance.  The examiner should specify 
any functional loss due to pain or 
weakness, if possible measured in degrees 
of limitation of motion, and document all 
objective evidence of those symptoms.  In 
addition, the examiner should provide an 
opinion as to the degree of any 
functional loss likely to result from a 
flare-up of symptoms or on extended use.  
The examiner should clearly outline the 
rationale for any opinion expressed.

3.  After completion of the above, the RO 
should readjudicate the appellant's 
claims, considering any additional 
evidence obtained by the RO on remand.  
If the determination remains unfavorable 
to the appellant, he and his 
representative should be provided with a 
supplemental statement of the case and be 
afforded an opportunity to respond before 
the case is returned to the Board for 
further review.

Thereafter, the case should be returned to the Board for 
final appellate review, if otherwise in order.  The purposes 
of this remand are to further develop the appellant's claim 
and to ensure due process.  No action by the appellant is 
required until he receives further notice; however, the 
veteran is advised that failure to cooperate by reporting for 
examination may result in the denial of the claims.  38 
C.F.R. § 3.655 (2002).  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition 
warranted in this case, pending completion of the above.  The 
appellant and his representative have the right to submit 
additional evidence and argument on the current appeal.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




